Citation Nr: 0121600	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a January 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  That 
rating decision granted service connection for posttraumatic 
stress disorder (PTSD) and assigned thereto a 50 percent 
disability evaluation, effective October 1998.  The veteran 
expressed his disagreement with this decision in a NOD filed 
in January 2000.  A SOC was issued in January 2000.  The 
veteran perfected his appeal in March 2000.  A supplemental 
statement of the case (SSOC) which continued the 50 percent 
disability rating was issued in June 2001.  Thereafter, the 
matter was forwarded to the Board for review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's service connected PTSD is manifested by: 
ability to maintain personal hygiene; normal thought 
processes; oriented; no delusions or hallucinatory elements; 
social isolation and depression; irritability; poor impulse 
control; impaired judgment; nightmares and difficulty in 
establishing and maintaining social and work relationships.  
The veteran was also shown to have a Global Assessment of 
Functioning (GAF) score of 39, with his difficulties 
attributed to the presence of PTSD and bereavement.

3. The medical evidence of record does not contain findings 
showing that the veteran has obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, suicidal 
ideation or neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for 50 percent disability rating, and no higher, 
for PTSD were met as of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126 and 4.130 (Diagnostic Code 9411 (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the statement of 
the case and the supplemental statement of the case issued 
during the course of this appeal, of that evidence which 
would be necessary to substantiate the claim.  The veteran 
has not indicated that there is additional evidence available 
relating to the severity of his PTSD.  Accordingly, VA has 
met its duty to assist in developing the facts pertinent to 
this appeal under the provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, and no further 
development in this regard is required.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected PTSD, rather than as a disagreement with 
the original rating award for this condition.  Nonetheless, 
the Board concludes that the RO's statement of the case 
(SOC), dated in January 2000 and the supplemental statement 
of the case (SSOC), dated in June 2001, provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation herein.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation herein and rendering a decision regarding the 
same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the veteran's reports of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from September 1966 to May 1969, including service in 
the Republic of Vietnam.

The veteran filed his present claim seeking service 
connection for PTSD in October 1998.  In December 1998, an 
examination for VA purposes was conducted in connection with 
his claim.  The veteran's narrative history included 
intrusive thoughts, nightmares, chronic sleep disturbances, 
chronic depression and social isolation.  He had been married 
for 26 years and had been employed full time for 11 years.  
He was being treated at the VA Hospital in Decatur, Georgia.  
He was not on medication.  His experiences in Vietnam had a 
great effect upon his emotions and behavior, and the veteran 
has experienced flashbacks since leaving service.  He 
reported some suicidal thoughts.

The examiner's report reflects that the veteran was dressed 
appropriately and exhibited a cooperative disposition.  His 
speech was slow, and his mood was extremely depressed.  The 
veteran cried throughout most of the interview.  He denied 
homicidal thoughts; no hallucinations were disclosed and no 
delusional thinking was suspected.  He admitted current 
suicidal thoughts and ideations, with no current plan or 
intent.  He was fully oriented with long term memory intact.  
His short term memory, concentration and judgment were 
severely impaired.

The examiner noted that the veteran experienced severe social 
and occupational impairment due to PTSD.  The examiner also 
reported that though the veteran continued to work on a full-
time basis, it was his opinion that the veteran had never 
fully adjusted to the workplace environment due to his PTSD.  
The report reflects that the veteran had difficulty 
establishing and maintaining effective social and 
occupational relationships due to PTSD.  The report concluded 
with a diagnosis of chronic and severe PTSD and a GAF score 
of 41, with total social isolation and marital problems due 
to PTSD.

Medical treatment reports dated December 1999, February and 
March 2000, from the VA Medical Center (VAMC) in Decatur, GA 
have been associated with the claims file.  These records 
show the veteran sought treatment for complaints of increased 
nightmares, intrusive thoughts and a heightened startle 
reaction.

In February 2001, the veteran was again examined for VA 
purposes.  The veteran informed the examiner that one 
important event had occurred since December 1998, the death 
of his wife in September 2000.  They had been married for 29 
years.  The veteran was still working as an investigator for 
a bank.  He did not socialize with his co-workers, always 
going home immediately after work.  He reported being 
depressed, but denied suicidal or homicidal ideations.  He 
stated that he does not trust anyone and did not socialize 
with anyone.  He reported feelings of detachment and 
irritability.  He experienced feelings of hypervigilance and 
an exaggerated startle response.

The examiner observed that the veteran was tense and anxious, 
and cried profusely throughout the entire examination.  The 
veteran was noted to be alert and oriented in all four 
spheres.  He exhibited fair eye contact.  The examiner 
observed the veteran's mood to be depressed and anxious, with 
affect congruent to mood.  His thought process was coherent.  
The examiner reported that the veteran's judgment and insight 
were marginally adequate.  The examination report concluded 
with a diagnosis of PTSD and Bereavement, with a GAF score of 
39.  The examiner advised the veteran to seek treatment of a 
psychiatrist in conjunction with his therapist. The examiner 
also noted that he was in complete agreement with the report 
from the veteran's December 1998 VA examination.

The veteran's PTSD is evaluated under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (2000).  Under this 
code, a 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating evaluation are met when 
the veteran exhibits severe symptoms including suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.

The evidence does not show that the veteran displays abnormal 
judgment or thinking; obsessive ritualistic behavior that 
interferes with routine activity; illogical, obscure or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and independently; neglect of personal 
appearance and hygiene and impaired impulse control 
characterized by irritability and violent behavior.  He 
reported that his suicidal feelings were in the past.  
Therefore, the Board finds that the veteran's symptoms do not 
rise to the level of a severe impairment that meets the 
criteria for 70 percent rating.

The evidence does show that the veteran experiences 
difficulty in establishing and maintaining effective work and 
social relationships; his judgment is impaired; he suffers 
from nightmares, flashbacks, chronic sleep disturbances, 
irritability and social isolation.  The examiner noted in his 
report that the veteran was experiencing severe bereavement 
over the loss of his wife.  A comparison of the December 1998 
examination report and the February 2001 examination report 
reveals that the veteran's symptoms remain quite similar; the 
most significant change he has experienced is severe 
depression over the loss of his wife, as noted by the 
examiner.  The veteran's PTSD continues to be categorized as 
chronic and severe.  His GAF score was reported at 39, with a 
notation by the VA examiner that the veteran was suffering 
from bereavement and a recommendation that he seek 
psychiatric treatment to prevent against a worsening of his 
depression.

After careful review, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 50 percent disability 
rating.  See 38 C.F.R. § 4.7 (2000).  The Board places 
significant emphasis on the psychiatric examiner's comments 
regarding the veteran's despondency over the loss of his 
wife.  This event has had the most impact on him since his 
December 1998 evaluation.  In fact, the examiner recommended 
that the veteran seek psychiatric treatment, in addition to 
his PTSD counseling, because the veteran was at risk for 
developing a more severe depression.  However, feelings of 
sadness or depression following the loss of a spouse are not 
usually related to any pathological process and, in this 
case, there is no evidence that the veteran's bereavement is 
other than what might be expected in such circumstances.  The 
Board also places emphasis on the veteran's GAF score, which 
was 41 in December 1998 and 39 in February 2001.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240 (1995), citing American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  Washington, D.C., American Psychiatric Association, 
1994 (DSM-IV).  A score between 31 and 40 reflects some 
impairment in reality testing (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  Thus, the 
veteran's score of 39 places him in this range.

The Board considered assigning the veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As discussed above, the 
veteran does not meet the other criteria for a rating higher 
than 50 percent; for example, he has not exhibited 
obsessional behavioral rituals, near-continuous depression, 
violence, poor hygiene, delusions, hallucinations or 
inappropriate behavior.  Furthermore, as the examiner 
concluded, the veteran's deepened depression is related to 
bereavement over the loss of his wife, as opposed to an 
increase in the severity of his PTSD symptoms.  Therefore, a 
higher rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

